                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

WILLIAM MCKNELLY and,                          )
LOUISE MCKNELLY,                               )
                                               )
              Plaintiffs,                      )
                                               )
v.                                             )      No.:    3:19-CV-103-TAV-DCP
                                               )
WYNDHAM DESTINATIONS, INC.,                    )
WYNDHAM VACATION                               )
RESORTS, INC.,                                 )
WYNDHAM VACATION                               )
OWNERSHIP, INC., and                           )
JOHN DOE,                                      )
                                               )
              Defendants.                      )


                                          ORDER

       This civil case is before the Court on the parties’ Joint Motion to Modify Scheduling

Order [Doc. 23]. The parties request that the Court continue the dispositive motion

deadline and the discovery deadline in this case to July 15, 2020, and July 31, 2020,

respectively, or alternatively, reset the trial date and all unexpired deadlines based on a new

trial date. In support, the parties note that they have been working together diligently and

cooperatively to schedule depositions and that plaintiffs’ depositions were set for March

23, 2020. However, the parties report, plaintiff Louise McKnelly’s physician has advised

that she refrain from traveling and plaintiffs do not have the equipment in their home

necessary to conduct video depositions. Accordingly, the parties intend to reset depositions

in June 2020. The parties agree that it would be more efficient to have those depositions

completed prior to the dispositive motion deadline, which is April 10, 2020 [Doc. 15 ¶ 6(b)
(requiring that dispositive motions be filed no later than 150 days before trial)]. The

discovery deadline is June 10, 2020 [Id. ¶ 3(h)]. Trial is currently scheduled for September

8, 2020 [Id. ¶ 8].

       For the reasons discussed in the parties’ motion, the Court finds good cause for an

extension of the dispositive motion and discovery deadlines. In light of the length of the

extension requested, however, the Court concludes that resetting the trial in this matter is

necessary to allow the parties sufficient time to prepare dispositive motions and to allow

the Court sufficient time to review such motions. Accordingly, the Court hereby GRANTS

the parties’ motion [Doc. 23] to the extent that it is ORDERED that the trial, previously

scheduled for September 8, 2020, at 9:00 a.m., is CANCELLED and is RESCHEDULED

for Tuesday, February 23, 2021, at 9:00 a.m. Any deadlines that are unexpired as of the

time of the filing of the instant motion [Doc. 23] shall be applied as calculated from the

new trial date and according to the same time limitations set forth in the Court’s original

Scheduling Order [Doc. 15].

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                             2
